IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TODD JENKINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3784

FV-I,  INC.,  ALTAMEASE
BOLTON, RANDY BOLTON,
and CHRISTIANA TRUST,

      Appellees.

_____________________________/

Opinion filed June 22, 2016.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Andrew J. Bernhard of the Bernhard Law Firm, PLLC, Miami, for Appellant.

Thomas Wade Young and Joseph B. Towne of Lender Legal Services, LLC,
Orlando, for Appellee Christiana Trust, a Division of Wilmington Savings Fund
Society, FSB, as Trustee for Stanwich Mortgage Loan Trust, Series 2013-7.




PER CURIAM.

      AFFIRMED.
WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                              2